Exhibit 10.3

NONCOMPETITION AGREEMENT

This Noncompetition Agreement (“Agreement”) is made and entered into effective
as of April 29, 2008 (the “Effective Date”), by and between OMNI Energy Services
Corp., a Louisiana corporation (the “Company”) and G. Darcy Klug, a resident of
Lafayette Parish, Louisiana (“Klug”).

WHEREAS, Klug and the Company previously entered into an Employment Agreement
dated April 1, 2004 (the “Employment Agreement”), whereby Klug agreed to be
employed by the Company as its Executive Vice President;

WHEREAS, the Employment Agreement has terminated pursuant to the terms of a
Termination and Mutual Release Agreement dated effective as of April 28, 2008
(the “Release Agreement”), and none of the terms of the Employment Agreement
survive its termination;

WHEREAS, upon termination of the Employment Agreement and the execution of the
Release Agreement, the Company desires to restrict the competitive nature of
Klug’s activities, and Klug is willing to allow such restrictions on the
competitive nature of Klug’s activities, on the terms described below.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

1. Termination Date. Klug’s last date of employment with the Company was
April 28, 2008, such date being referred to herein as the “Termination Date.”
All of Klug’s positions as an employee and/or officer of the Company terminated
on the Termination Date.

2. Term. Unless terminated earlier pursuant to Section 3 of this Agreement, the
term of this Agreement and the period during which Klug shall be required to
abide by the terms of the provisions set forth in Sections 5, 6, and 7 shall
commence on the Effective Date (the “Noncompetition Commencement Date”) and
continue for a period of two years thereafter as provided therein (the “Term”);
provided, however, that the Company’s payment obligations pursuant to Section 4
of this Agreement, Klug’s obligations pursuant to Sections 5, 6 and 7 of this
Agreement, and the miscellaneous provisions set forth at Sections 18 through 24
of this Agreement, shall survive and continue in full force according to their
terms.

3. Termination Due to Death or Disability.

(a) Death. Upon the death of Klug, the Noncompetition Payments (as defined
below) shall continue to be paid to the estate of the Klug or to the beneficiary
or beneficiaries of the Klug’s estate as directed by the executor of the Klug’s
estate.

(b) Disability. If Klug becomes Disabled (as defined in Section 409(a)(2)(C) of
the Internal Revenue Code), then the Noncompetition Payments shall continue to
be paid to Klug or his guardian, as the case may be.



--------------------------------------------------------------------------------

4. Noncompetition Payments.

(a) For good and valuable consideration provided by Klug, including but not
limited to Klug’s promises set forth in Sections 5, 6 and 7 of this Agreement,
the Company agrees to make payments to Klug on the following terms (the
“Noncompetition Payments”):

(i) $56,000 payable on the last day of each calendar quarter, more specifically
on June 30, 2008, September 30, 2008 and December 31, 2008; and

(ii) the grant of an aggregate of 400,000 shares (the “Restricted Shares”) of
the Company’s common stock, $0.01 par value per share (“Common Stock”), which
shall be issued pursuant to a Restricted Stock Agreement substantially in the
form of Exhibit A attached hereto (the “Restricted Stock Agreement”).

5. Confidential Information. During the Term, Klug shall not use or disclose,
without the prior written consent of the Company, Confidential Information (as
defined below) relating to the Company or any of its Affiliates. “Confidential
Information” includes information conveyed or assigned to the Company or any of
its Affiliates by Klug or conceived, compiled, created, developed, discovered or
obtained by Klug from and during Klug’s employment relationship with the
Company, whether solely by Klug or jointly with others, which concerns the
affairs of the Company or its Affiliates and without limiting the generality of
the foregoing includes information relating to inventions, and the trade
secrets, technologies, algorithms, methods, products, services, finances,
business plans, marketing plans, legal affairs, supplier lists, client lists,
potential clients, business prospects, business opportunities, personnel
assignments, contracts and assets of the Company or any of its Affiliates and
information made available to the Company or any of its Affiliates by other
parties under a confidential relationship. Confidential Information, however,
shall not include information (a) which is, at the time in question, generally
known in the industry or in the public domain through no wrongful act of Klug,
(b) which is later disclosed to Klug by one not under obligations of
confidentiality to the Company or any of its Affiliates or Klug, (c) which is
required by court or governmental order, law or regulation to be disclosed, or
(d) which the Company has expressly given Klug the right to disclose pursuant to
written agreement. Upon written request by the Company, Klug will use
commercially reasonable efforts to promptly disclose to the Company all
Confidential Information. Klug agrees that the remedy at law for any breach by
Klug of this Section 5 will be inadequate and that the Company shall also be
entitled to injunctive relief. The provisions of this Section 5 are intended
solely to prohibit the unauthorized use or disclosure of Confidential
Information and not as restrictions on Klug’s ability to engage in a competing
business or business activities (for instance under a doctrine of “inevitable
disclosure of trade secrets”) which shall be governed solely by the provisions
of Section 7.

6. Non-Solicitation of Employees. During the one-year period commencing on the
Effective Date, Klug agrees that Klug will not, directly or indirectly, on
Klug’s behalf or on behalf of any other party (including Redhawk Energy
Corporation), solicit, induce, recruit, encourage or attempt to influence other
employees of the Company to end their employment relationships with the Company
or so long as any such employees are employed by the Company, accept employment
with Klug or any party other than the Company.

7. Non-Competition. In consideration for the Company’s promises set forth
herein, including the Noncompetition Payments set forth in Section 4, and in
consideration for and to



--------------------------------------------------------------------------------

enforce Klug’s non-disclosure obligations under Section 5 of this Agreement,
during the Term, Klug shall not, either in Klug’s individual capacity or as a
shareholder, investor, owner, officer or director of a company or other entity,
or as an employee, agent, associate or consultant of any person, partnership,
corporation or other entity (except the Company) , engage in, carry on, operate,
manage, control or become involved with, directly or indirectly, any business
described in Exhibit B (the “Restricted Activities”) in those parishes and
counties specified in Exhibit C within the referenced states or the offshore
waters within one hundred (100) miles of the coast of any such specified parish
or county (the “Restricted Territory”). It is expressly understood and agreed
that Klug and the Company consider the restrictions contained in this Section 7
to be reasonable and necessary for the purpose of protecting the Company’s
Confidential Information and other legitimate business interests. Further, Klug
agrees that the limitations in this Section 7 do not impose a greater restraint
than is necessary to protect the Company’s Confidential Information and
legitimate business interests. Notwithstanding the foregoing, Klug shall not be
deemed to be in violation of this Section 7 based solely on the ownership of
less than five percent (5%) of any class of securities registered under the
Securities Exchange Act of 1934, as amended. These restrictions shall become
null and void if the Company fails to make any payment described in
Section 4(a)(i) or if the Company fails to reissue the shares free of transfer
restrictions on the dates specified in the Restricted Stock Agreement.

8. Injunctive Relief. Klug acknowledges that money damages would not be a
sufficient remedy for any breach of the non-disclosure, non-solicitation, and
non-competition provisions of Sections 5, 6 and 7 of this Agreement. Klug
further acknowledges that in the event of a breach or threatened breach by Klug
of Sections 5, 6 or 7 of this Agreement, the Company shall be entitled, as
permitted by law, to seek preliminary injunctive relief restraining Klug from
violating such provisions of this Agreement from a court of competent
jurisdiction. The Company shall also be entitled to pursue any other remedies
available to the Company for such breach or threatened breach in accordance with
the terms of this Agreement, including the recovery of damages from Klug.

9. Modification and Severability. If any one or more of the provisions contained
in Sections 5, 6 or 7 (including Exhibit B) of this Agreement are for any reason
held to be excessively broad as to time, duration, geographical scope, activity
or subject or otherwise unenforceable, the parties intend for any such
provision(s) set forth herein to be construed or modified by a court of
competent jurisdiction so as to be enforceable to the greatest extent compatible
with the applicable law and, as so construed or modified, to be fully enforced.
In the event that any one or more of the provisions contained in Sections 5, 6
or 7 (including Exhibit C) of this Agreement are held to be invalid, illegal or
unenforceable by any court of law or otherwise, the remaining provisions of such
Sections 5, 6 and 7 (including Exhibit C) shall nevertheless continue to be
valid, legal and enforceable as though the invalid or unenforceable parts had
not been included therein. In addition, in such event, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible with respect to those provisions
which were held to be invalid, illegal or enforceable.

10. Assignability. Klug acknowledges and agrees that the Company may assign this
Agreement to any other Person which may hereafter acquire or succeed to all or
substantially all of the business or assets of the Company by any means, whether
direct or indirect, by purchase, merger, consolidation, or otherwise, and that
such assignment or succession will be binding upon and inure to the benefit of
the Company and such other Person; provided, however, that an



--------------------------------------------------------------------------------

assignment of this Agreement to an entity with operations, products or services
outside of the industries in which the Company is then active shall not, without
Klug’s written consent, be deemed to expand the scope of Klug’s non-competition
obligations set forth in Section 7 of this Agreement; and provided further, that
any assignment of this Agreement without the consent of Klug shall not relieve
the Company of its obligations under this Agreement. The Company shall require
any Person who is the successor to all or substantially all of the business or
assets of the Company to expressly assume and agree to perform, by a written
agreement, all of the obligations of the Company under this Agreement. Klug’s
rights and obligations under this Agreement are personal and such rights,
benefits, and obligations of Klug shall not be voluntarily assigned, diverted,
or transferred, whether by operation of law or otherwise, without prior written
approval of the Company and Klug.

11. Successors. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

12. Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by U.S. registered or certified mail (return receipt requested), or sent via
facsimile (with receipt of confirmation of complete transmission) to the party
at the party’s address or facsimile number written below or at such other
address or facsimile number as the party may have previously specified by like
notice. If by mail, delivery shall be deemed effective 3 business days after
mailing:

If to the Company, to:

OMNI Energy Services Corp.

P.O. Box 3761

Lafayette, LA 70502-3761

Attention: Chief Operating Officer

If to Klug, to:

G. Darcy Klug

P. O. Box 1244

Broussard, Louisiana 70518

Fax: (337) 269-5935

13. Mediation. Any controversy which may arise under this Agreement, whether it
be between Klug and the Company or any of its officers, directors, shareholders,
employees, agents, benefit plans, or Affiliates, shall first be heard before a
mutually agreed upon mediator. Any mediation shall take place in Lafayette,
Louisiana, or as otherwise agreed upon by the parties within ninety (90) days of
a party’s written request for mediation. This provision shall not preclude
either party from seeking an immediate temporary restraining order or temporary
injunctive relief from a court of competent jurisdiction.

14. Survival. The provisions of this Agreement shall survive the expiration of
the Term of the Agreement in accordance with their terms.



--------------------------------------------------------------------------------

15. Headings. Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.

16. “Affiliate”. For purposes of this Agreement, “Affiliate” means with respect
to any Person, each other Person who controls, is controlled by, or is under
common control with the Person specified.

17. “Person”. For purposes of this Agreement, “Person” means any individual,
corporation, trust, partnership, limited partnership, foundation, association,
limited liability company, limited liability partnership, joint stock
association or other legal entity.

18. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Louisiana without regard to the
choice-of-law principles thereof.

19. Choice of Forum; Consent to Jurisdiction. Subject to Section 13 of this
Agreement, any suit, action or proceeding arising with respect to the validity,
construction, enforcement or interpretation of this Agreement, and all issues
relating in any matter thereto, shall be brought in the United States District
Court for the Western District of Louisiana, Lafayette Division, or in the event
that federal jurisdiction does not pertain, in the state courts of the State of
Louisiana in the Lafayette Parish. Each of the parties hereto hereby submits and
consents to the jurisdiction of such courts for the purpose of any such suit,
action or proceeding and hereby irrevocably waives (a) any objection which any
of them may now or hereafter have to the laying of venue in such courts, and
(b) any claim that such suit, action or proceeding brought in such court has
been brought in an inconvenient forum.

20. Entire Agreement. Klug and the Company agree that this Agreement and the
Restricted Stock Agreement set forth the entire agreement between Klug and the
Company, and supersede all prior agreements and understandings, whether written
or oral, regarding the subject matter of this Agreement.

21. Amendments and Waiver. This Agreement may be amended, modified or
supplemented, and any obligation hereunder may be waived, only by a written
instrument executed by the parties hereto. The waiver by either party of a
breach of any provisions of this Agreement shall not operate as a waiver of any
subsequent breach. No failure on the part of any party to exercise, and no delay
in exercising, any right or remedy hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or remedy by such
party preclude any other or further exercise thereof or the exercise of any
other right or remedy.

22. Construction. Each party to this Agreement has had the opportunity to review
this Agreement with legal counsel. This Agreement shall not be construed or
interpreted against any party on the basis that such party drafted or authored a
particular provision, parts of, or the entirety of this Agreement.

23. Attorneys’ Fees and Costs. If any action at law or in equity is brought to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which he or it may be entitled.



--------------------------------------------------------------------------------

24. Execution. This Agreement may be executed in multiple counterparts, each of
which will be deemed an original, which taken together shall constitute the
Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

EMPLOYEE:     COMPANY:     OMNI ENERGY SERVICES CORP.

/s/ G. Darcy Klug

    By:  

/s/ Brian J. Recatto

G. Darcy Klug       Brian J. Recatto       Chief Operating Officer      

/s/ Edward E. Colson, III

      Edward E. Colson, III, Director      

/s/ Barry E. Kaufman

      Barry E. Kaufman, Director      

/s/ Dennis R. Sciotto

      Dennis R. Sciotto, Director      

/s/ Richard C. White

      Richard C. White, Director      

/s/ James C. Eckert

      James C. Eckert, Director      

/s/ Ronald E. Gerevas

      Ronald E. Gerevas, Director

Signature Page to Noncompetition Agreement



--------------------------------------------------------------------------------

NONCOMPETITION AGREEMENT

Exhibit A

(FORM OF RESTRICTED STOCK AGREEMENT)



--------------------------------------------------------------------------------

NONCOMPETITION AGREEMENT

Exhibit B

DESCRIPTION OF RESTRICTED ACTIVITIES FOR PURPOSES

OF SECTION 7

 

(1) Seismic Drilling Services (Shot Hole Drilling)

 

(2) Environmental Cleaning

 

  a. Offshore Tank & Vessel Cleaning

 

  b. Boat & Barge Cleaning

 

  c. NORM Decontamination Services

 

  d. Rig Pit Cleaning (offshore Gulf of Mexico)

 

(3) Dockside Logistical Services

 

(4) Salt Water Disposal Services

 

  a. Vacuum Services & Transportation

 

  b. Salt Water Disposal Wells

 

(5) Wellhead Installation Services (starting head installations)

 

(6) Stress Relieving Services

 

(7) Blasting and Painting Services

 

(8) Drilling Fluids & Chemical Sales

 

(9) Oilfield Equipment Rentals

 

  a. Pressure Washers

 

  b. Steam Generators

 

  c. Steam Cleaners

 

  d. Mud Buckets

 

  e. Mud Vacuum Units

 

  f. Diaphragm Pumps

 

  g. Frac Tanks

 

  h. Round Bottom Trac Tanks

 

  i. Wireline Units

 

  j. Reverse Osmosis Desalination Units

 

  k. Water Blasters

 

  l. Cooling/Bug Blower Fans



--------------------------------------------------------------------------------

NONCOMPETITION AGREEMENT

Exhibit C

SEE EXCEL SPREADSHEET



--------------------------------------------------------------------------------

PARISHES AND COUNTIES FOR NONCOMPETITION AGREEMENT FOR OMNI ENERGY SERVICES

EQUIPMENT RENTAL LINES - EXCLUDING OILFIELD SERVICE LINES

 

State

  

Parish / County

  Pressure
Washers   Steam
Generators   Mud
Buckets   Mud
Vacuum
Units   Mud
Pumps   Frac
Tanks   Round
Bottom
Frac
Tanks   Wireline
Units   Reverse
Osomosis
Units   Waterblasters   Cooling
/ Bug
Blower
Fans

Texas

   Aransas   x   x   x   x   x   x   x   x   x   x   x    Archer   x     x   x  
x   x   x   x     x   x    Austin   x     x   x   x   x   x   x     x   x   
Baylor   x     x   x   x   x   x   x     x   x    Bee   x     x   x   x   x   x
  x     x   x    Brazoria   x   x   x   x   x   x   x   x   x   x   x    Brazos
  x     x   x   x   x   x   x     x   x    Brooks   x     x   x   x   x   x   x
    x   x    Burleson   x     x   x   x   x   x   x     x   x    Calhoun   x   x
  x   x   x   x   x   x   x   x   x    Chambers   x   x   x   x   x   x   x   x
  x   x   x    Clay   x     x   x   x   x   x   x     x   x    Coleman   x     x
  x   x   x   x   x     x   x    Colorado   x     x   x   x   x   x   x     x  
x    Cooke   x     x   x   x   x   x   x     x   x    Denton   x     x   x   x  
x   x   x     x   x    Dewitt   x     x   x   x   x   x   x     x   x    Duval  
x     x   x   x   x   x   x     x   x    Eastland   x     x   x   x   x   x   x
    x   x    Erath   x     x   x   x   x   x   x     x   x    Fannin   x     x  
x   x   x   x   x     x   x    Fayette   x     x   x   x   x   x   x     x   x
   Fisher   x     x   x   x   x   x   x     x   x    Fort Bend   x     x   x   x
  x   x   x     x   x    Freestone   x     x   x   x   x   x   x     x   x   
Galveston   x   x   x   x   x   x   x   x   x   x   x    Gollad   x     x   x  
x   x   x   x     x   x    Grayson   x     x   x   x   x   x   x     x   x   
Grimes   x     x   x   x   x   x   x     x   x    Hardeman   x     x   x   x   x
  x   x     x   x    Hardin   x     x   x   x   x   x   x     x   x    Harris  
x     x   x   x   x   x   x     x   x    Henderson   x     x   x   x   x   x   x
    x   x    Hidalgo   x     x   x   x   x   x   x     x   x    Hill   x     x  
x   x   x   x   x     x   x    Hood   x     x   x   x   x   x   x     x   x   
Hopkins   x     x   x   x   x   x   x     x   x    Jack   x     x   x   x   x  
x   x     x   x    Jackson   x   x   x   x   x   x   x   x   x   x   x    Jasper
  x     x   x   x   x   x   x     x   x    Jefferson   x   x   x   x   x   x   x
  x   x   x   x    Jim Hogg   x     x   x   x   x   x   x     x   x    Jim Wells
  x     x   x   x   x   x   x     x   x    Johnson   x     x   x   x   x   x   x
    x   x    Jones   x     x   x   x   x   x   x     x   x    Karnes   x     x  
x   x   x   x   x     x   x    Kenedy   x     x   x   x   x   x   x     x   x   
Kleberg   x     x   x   x   x   x   x     x   x    Lavaca   x     x   x   x   x
  x   x     x   x    Lee   x     x   x   x   x   x   x     x   x    Liberty   x
    x   x   x   x   x   x     x   x    Limestone   x     x   x   x   x   x   x  
  x   x    Live Oak   x     x   x   x   x   x   x     x   x    Madison   x     x
  x   x   x   x   x     x   x    Matagorda   x   x   x   x   x   x   x   x   x  
x   x    Montague   x     x   x   x   x   x   x     x   x    Navarro   x     x  
x   x   x   x   x     x   x    Newton   x     x   x   x   x   x   x     x   x   
Nolan   x     x   x   x   x   x   x     x   x    Nueces   x     x   x   x   x  
x   x     x   x    Orange   x     x   x   x   x   x   x     x   x    Palo Pinto
  x     x   x   x   x   x   x     x   x    Parker   x     x   x   x   x   x   x
    x   x    Polk   x     x   x   x   x   x   x     x   x    Refuglo   x   x   x
  x   x   x   x   x   x   x   x    Robertson   x     x   x   x   x   x   x     x
  x    Sabine   x     x   x   x   x   x   x     x   x    San Augustine   x     x
  x   x   x   x   x     x   x    San Patricio   x     x   x   x   x   x   x    
x   x    Shackleford   x     x   x   x   x   x   x     x   x    Starn   x     x
  x   x   x   x   x     x   x    Stephens   x     x   x   x   x   x   x     x  
x    Stonewall   x     x   x   x   x   x   x     x   x    Tarrant   x     x   x
  x   x   x   x     x   x    Taylor   x     x   x   x   x   x   x     x   x   
Throckmorton   x     x   x   x   x   x   x     x   x    Tyler   x     x   x   x
  x   x   x     x   x    Victoria   x     x   x   x   x   x   x     x   x   
Walker   x     x   x   x   x   x   x     x   x    Waller   x     x   x   x   x  
x   x     x   x    Washington   x     x   x   x   x   x   x     x   x    Webb  
x     x   x   x   x   x   x     x   x    Wharton   x     x   x   x   x   x   x  
  x   x    Willacy   x     x   x   x   x   x   x     x   x    Wise   x     x   x
  x   x   x   x     x   x    Young   x     x   x   x   x   x   x     x   x   
Zapata   x     x   x   x   x   x   x     x   x



--------------------------------------------------------------------------------

PARISHES AND COUNTIES FOR NONCOMPETITION AGREEMENT FOR OMNI ENERGY SERVICES

EQUIPMENT RENTAL LINES - EXCLUDING OILFIELD SERVICE LINES

State

  

Parish / County

  Pressure
Washers   Steam
Generators   Mud
Buckets   Mud
Vacuum
Units   Mud
Pumps   Frac
Tanks   Round
Bottom
Frac
Tanks   Wireline
Units   Reverse
Osomosis
Units   Waterblasters   Cooling
/ Bug
Blower
Fans

Louisiana

   Acadia   x     x   x   x   x   x   x     x   x    Allen   x     x   x   x   x
  x   x     x   x    Ascension   x     x   x   x   x   x   x     x   x   
Assumption   x     x   x   x   x   x   x     x   x    Beauregard   x     x   x  
x   x   x   x     x   x    Bienville   x     x   x   x   x   x   x     x   x   
Bossier   x     x   x   x   x   x   x     x   x    Caddo   x     x   x   x   x  
x   x     x   x    Calcasieu   x     x   x   x   x   x   x     x   x    Cameron
  x   x   x   x   x   x   x   x   x   x   x    Desoto   x     x   x   x   x   x
  x     x   x    East Baton Rouge   x     x   x   x   x   x   x     x   x   
Evangeline   x     x   x   x   x   x   x     x   x    lberia   x   x   x   x   x
  x   x   x   x   x   x    lberville   x     x   x   x   x   x   x     x   x   
Jackson   x     x   x   x   x   x   x     x   x    Jefferson   x   x   x   x   x
  x   x   x   x   x   x    Jefferson Davis   x     x   x   x   x   x   x     x  
x    Lafayette   x     x   x   x   x   x   x     x   x    Lafourche   x   x   x
  x   x   x   x   x   x   x   x    La Salle   x     x   x   x   x   x   x     x
  x    Lincoln   x     x   x   x   x   x   x     x   x    Livingston   x     x  
x   x   x   x   x     x   x    Orleans   x     x   x   x   x   x   x     x   x
   Plaquemines   x   x   x   x   x   x   x   x   x   x   x    Pointe Coupee   x
    x   x   x   x   x   x     x   x    Red River   x     x   x   x   x   x   x  
  x   x    Sabine   x     x   x   x   x   x   x     x   x    St. Bernard   x   x
  x   x   x   x   x   x   x   x   x    St. Charles   x     x   x   x   x   x   x
    x   x    St. James   x     x   x   x   x   x   x     x   x   
St. John the Baptist   x     x   x   x   x   x   x     x   x    St. Landry   x  
  x   x   x   x   x   x     x   x    St. Martin   x     x   x   x   x   x   x  
  x   x    St. Mary   x   x   x   x   x   x   x   x   x   x   x    St. Tammany  
x     x   x   x   x   x   x     x   x    Tangipahoa   x     x   x   x   x   x  
x     x   x    Terrebonne   x   x   x   x   x   x   x   x   x   x   x   
Vermilion   x   x   x   x   x   x   x   x   x   x   x    Webster   x     x   x  
x   x   x   x     x   x    West Baton Rouge   x     x   x   x   x   x   x     x
  x

Mississippi

   Amite   x     x   x   x   x   x   x     x   x    Hancock   x   x   x   x   x
  x   x   x   x   x   x    Harrison   x   x   x   x   x   x   x   x   x   x   x
   Jackson   x   x   x   x   x   x   x   x   x   x   x    Lamar   x     x   x  
x   x   x   x     x   x    Lincoln   x     x   x   x   x   x   x     x   x   
Marion   x     x   x   x   x   x   x     x   x    Pearl River   x     x   x   x
  x   x   x     x   x    Pike   x     x   x   x   x   x   x     x   x

Utah

   Carbon             x              Duchesne             x              Grand  
          x              Uintah             x          

Alabama

   Balwin   x   x   x   x   x   x   x   x   x   x   x    Mobile   x   x   x   x
  x   x   x   x   x   x   x

Arkansas

   Conway   x     x   x                  Faulkner   x     x   x                 
Van Buren   x     x   x              

Wyoming

   Fremont   x     x   x                  Sublette   x     x   x              
   Sweetwater   x     x   x              

Gulf of Mexico

  x   x   x   x   x         x   x   x